Barrow, J.,
dissenting.
In my opinion, the defendant’s gun was not, as a matter of law, “instantly cognizable” upon “common observation.”
The police officer testified that he knew the defendant and knew that he “sometimes carrie[d] a weapon.” Nevertheless, when the officer approached the defendant from the rear, he did not see the gun located in the defendant’s right rear pocket. He did see a duffle bag over the defendant’s right hip. When he reached the defendant, the officer asked, “Have you got a gun on you?” The defendant moved his right hand toward his rear pocket. The officer grabbed his hand, whirled him around, “saw a handle of a firearm sticking out of his right rear pocket, and pulled it out of his pocket.”
This evidence credibly supports a factual finding that the defendant was carrying a firearm in his right rear pocket, with only the handle protruding, and covered by a duffle bag he carried on *278his hip. From this finding, the trial court could have further found that the gun was not “instantly cognizable” upon “common observation,” and, therefore, was concealed. This Court must defer to the trial court’s findings of fact where supported by the evidence. See Josephs v. Commonwealth, 10 Va. App. 87, 99, 390 S.E.2d 491, 497 (1990) (en banc). For this reason, I would affirm the judgment of conviction.